Citation Nr: 1422525
Decision Date: 05/19/14	Archive Date: 06/26/14

DOCKET NO.   12-18 896	)        DATE MAY 19 2014

On appeal from the Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUE 

Entitlement to service connection for bilateral hearing loss disability.

REPRESENTATION 

Appellant represented by:    The American Legion

ATTORNEY FOR THE BOARD

J. Mulvihill. Associate Counsel

INTRODUCTION 

The Veteran served on active duty from February 1987 to January 199
                                  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). In the Veteran's July 2012 substantive appeal, he requested a hearing before a member of the Board. This hearing was scheduled for April 2013, but the Veteran failed to appear and did not request that the hearing be rescheduled. As such, the Board finds his request for a hearing to be withdrawn.

The Board has not only reviewed the Veteran's physical claim file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.

FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of this claim has had a hearing loss disability of either ear as defined by governing VA regulation.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§  1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required

-2-

to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that prior to the initial adjudication of the claims; the Veteran was mailed a letter in July 2010, which advised him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence. This letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159(c)(4).

-3-

The RO has obtained the Veteran's service treatment records (STRs) and pertinent post service treatment records. Additionally, the Veteran was afforded a VA audiological evaluation in February 2012, and a VA addendum opinion was obtained in April 2012. The VA audiological evaluation and addendum opinion were conducted and prepared in conjunction with a review of the Veteran's claims file and document the nature and etiology of the Veteran's bilateral hearing loss disability. Therefore, the Board finds VA audiological evaluation and addendum opinion are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that all necessary development has been accomplished and therefore appellate review of the claim addressed herein may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim. Smith v. Gober, 14 Vet. App. 227 (2000), ajfdlU F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

-4-

Certain chronic diseases (including organic diseases of the nervous system to include sensorineural hearing loss (SNHL)), may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post service (one year for organic diseases of the nervous system). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation. For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure sustained in service.

A review of the Veteran's STRs showed that on January 1987 enlistment examination, his clinical evaluation revealed normal ears and drums. Audiological evaluation revealed puretone thresholds, in decibels, were:

-5-

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
10
5
15
5
10


An October 1987 STR shows that under a Hearing Conservation Program, the Veteran was issued a set of fitted ear plugs and plastic storage case.

On January 1991 separation examination, clinical evaluation revealed normal ears and drums. On the associated report of medical history, the Veteran specifically denied any history or symptoms of hearing loss. Audiological evaluation revealed puretone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
5
5
10
10
20


Postservice private treatment records dated June 2010, show that the Veteran underwent a hearing evaluation. Audiological evaluation revealed puretone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
35
40
40
LEFT
20
25
35
35
40


The Board notes that there is no evidence that speech recognition scores were recorded at the time of this audiological evaluation. This private treatment record does not contain any evaluation of the etiology of any diagnosed bilateral hearing loss disability.

-6-

Also in June 2010, the Veteran sought VA outpatient treatment for a hearing evaluation. The Veteran complained of hearing difficulties which had been ongoing for a several year period, and that he had trouble hearing his family members and used higher volume on the television. He also noted that he had considerable difficulty communicating in crowds. He reported a history of noise exposure from artillery during active service.

Audiological evaluation revealed sloping to mild hearing loss from 1000 to 3000 Hertz and moderate hearing loss at 4000 Hertz in the left ear; and mild hearing loss from 1000 Hertz to 2000 Hertz and moderate hearing loss from 3000 to 4000 Hertz in the right ear. Word recognition was noted to be excellent with 100 percent for the right ear and 96 percent for the left.

The Veteran was afforded a VA audiological evaluation in February 2012. At that time he reported in service noise exposure as well as post service occupational noise exposure while working in a body shop for 17 years. Audiological evaluation revealed puretone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
25
30
30
LEFT
15
15
25
20
35


Average puretone thresholds were 27 for the right ear and 24 for the left ear. Speech audiometry revealed speech recognition ability of 94 percent bilaterally. Following the examination, the VA examiner assigned a diagnosis for the right ear of SNHL of normal to mild. The examiner did not assign a diagnosis of hearing loss for the left ear, but noted that his left ear hearing loss was not disabling per VA regulation. The Board notes that the audiometry findings do not show that the Veteran has a hearing loss disability in either ear for VA purposes. 38 C.F.R. §3.385.

An addendum to the 2012 VA exam was obtained in April 2012, at which time the examiner opined that the Veteran's current hearing loss disability was less likely

-7-

than not a result of noise exposure sustained on active service. The examiner explained that the Veteran's hearing acuity was normal on February 1987 enlistment examination and January 1991 separation examination. Further, the examiner noted that the Veteran had a post service history of occupational noise exposure.

The Board notes that the June 2010 private audiological evaluation indicates that, at that time, the Veteran may have had hearing loss for VA purposes. However, upon review of the evidence, the Board finds the report of the February 2012 audiological evaluation showing the Veteran did not have hearing loss for VA purposes, to be more probative evidence in this matter. In this regard, the Board is unable to conclude that the June 2010 private audiological evaluation was conducted in accordance with VA regulation. Specifically, there is no information regarding who conducted the test or how it was conducted. Further, it does not appear that speech discrimination testing was performed. Therefore, the Board finds the June 2010 private audiological evaluation to be of low probative value.

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection). See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).. In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection. Gilpin v. Est, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As noted above, on February 2012 VA audiological evaluation, the Veteran was not found to have hearing loss in either ear for VA purposes. The Board acknowledges that audiology conducted on the Veteran's January 1991 separation examination indicates he may have had a shift in hearing acuity during active service. However, the Veteran was not shown to have hearing loss for VA purposes at separation and the competent medical evidence of record does not establish that the Veteran has a current bilateral hearing loss disability for VA purposes.

-8-

Accordingly, service connection for bilateral hearing loss disability must be denied. The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, the doctrine is not applicable. See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. at 53-56.

ORDER 

Entitlement to service connection for bilateral hearing loss disability is denied.

MICHELLE KANE 

Veterans Law Judge, Board of Veterans' Appeals

-9-



